



CITATION:
CIA Inspection Inc. v. Dan
    Lawrie Insurance Brokers Ltd., 2011 ONCA 706



DATE: 20111114



DOCKET: C53762







COURT OF APPEAL FOR ONTARIO



OConnor A.C.J.O., LaForme J.A. and Cunningham A.C.J. (
ad
          hoc
)



BETWEEN:



CIA Inspection Inc.



Plaintiff (Respondent)



and



Dan Lawrie Insurance Brokers Ltd.



Defendant (Appellant)



Mikel C. Pearce, for the defendant (appellant)

William D. Dunlop, for the plaintiff (respondent)



Heard and released orally: November 7, 2011



On appeal from the costs order of
          Justice Whitten of the Superior Court of Justice dated November 23, 2010.



ENDORSEMENT

[1]

This is an appeal from the costs judgment of Whitten J. dated
    November 23, 2010, following a 16-day trial.

[2]

The respondent was successful in
    its action against the appellant insurance brokerage. The damages claimed were
    in excess of $700,000.  In his decision, Whitten J. found the respondent contributorily
    negligent to the extent of 33 1/3%. He awarded damages in the amount of $218,331.15.

[3]

Following submissions, the trial
    judge awarded the respondent partial indemnity costs in the amount of
    $298,681.16.

[4]

The appellant submits that the
    trial judge erred in principle in that the costs award was virtually the same
    as a substantial indemnity award. They further argue that the trial judge erred
    in not considering what would be fair and reasonable from the perspective of
    the appellant and further, that he failed to consider the principle of proportionality.

[5]

The appeal is dismissed.
    Throughout his reasons, the trial judge averted to the nature of the
    proceedings and the complexities of the case when considering the reasonable
    expectations of the parties. He was alive to the requirements of R. 57.01(1)
    and in particular, R. 57.01(1)(b) when he considered ... the amount of costs
    that an unsuccessful party would reasonably be expected to pay ....  While
    this language did not track precisely the language of the Rule, it included a
    consideration of the reasonable expectations of the losing party.  In any
    event, there was nothing in the record to suggest that the appellant had a
    reasonable expectation that differed from the trial judges award.

[6]

To award partial indemnity costs
    in the same amount as substantial indemnity costs can be an error in principle
    if there is no basis given for doing so. Here, the trial judge carefully
    explained his reasons for the award. Apart from the complexities of the case,
    he mentioned the absence of settlement offers, the advocacy skill required and
    the time spent. In doing so, he distinguished this case from
Boucher
.

[7]

Finally, while the trial judge did
    not specifically refer to R. 1.04(1), and while there may be some
    disproportionality in the amount of costs awarded, the trial judges reasons
    make it clear he had the proportionality principle in mind.

[8]

In summary, no
error in principle has been demonstrated in the trial
    judges exercise of his discretion. Deference is owed to a trial judge in these
    circumstances.

D. OConnor A.C.J.O.

H.S.
    LaForme J.A.

J.D. Cunningham A.C.J.


